In an action for a divorce and ancillary relief, the defendant appeals, as limited by his brief, from so much of an order of the Supreme Court, Nassau County (Barques, J.), dated May 22, 2002, as, upon reargument, adhered to a prior determination in an order of the same court dated March 21, 2002, regarding an award of prejudgment interest, and as denied that branch of his motion which was for leave to renew and reargue the plaintiff’s motion to increase monthly maintenance by the nontaxable sum of $6,500.
Ordered that the appeal from so much of the order as denied leave to reargue is dismissed, without costs or disbursements, as no appeal lies from an order denying leave to reargue, and in any event, it is academic in light of our decision on the appeal and cross appeal from the amended judgment (see Ventimiglia v Ventimiglia, 307 AD2d 993 [2003] [decided herewith]); and it is further,
Ordered that the appeal from so much of the order as denied leave to renew is dismissed as academic, without costs or disbursements, in light of our decision on the appeal and cross appeal from the amended judgment (see Ventimiglia v Ventimiglia, supra); and it is further,
Ordered that the order is affirmed insofar as reviewed, without costs or disbursements.
The award of prejudgment statutory interest was a provident exercise of the Supreme Court’s discretion (see Love v State of New York, 78 NY2d 540 [1991]; Selinger v Selinger, 232 AD2d 471 [1996]). Santucci, J.P., McGinity, Townes and Mastro, JJ.